Name: 97/334/EC: Commission Decision of 28 May 1997 concerning certain protective measures with regard to certain fishery products originating in India (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: international trade;  agricultural policy;  health;  fisheries;  Asia and Oceania
 Date Published: 1997-05-30

 Avis juridique important|31997D033497/334/EC: Commission Decision of 28 May 1997 concerning certain protective measures with regard to certain fishery products originating in India (Text with EEA relevance) Official Journal L 139 , 30/05/1997 P. 0044 - 0044COMMISSION DECISION of 28 May 1997 concerning certain protective measures with regard to certain fishery products originating in India (Text with EEA relevance) (97/334/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/675/EEC of 10 December 1990 laying down the principles governing the organization of veterinary checks on products entering the Community from third countries (1), as last amended by Directive 96/43/EC (2), and in particular Article 19 (7) thereof,Whereas, upon importation of pealed cooked shrimps originating in a processing establishment in India, the presence of vibrio cholera has been detected;Whereas the presence of vibrio cholera on food is a result of bad hygienic practices before and/or after processing of food;Whereas the presence of vibrio cholera on food presents a potential risk for human health;Whereas imports of products from the establishment concerned in India must not therefore be further allowed;Whereas Community inspections in India and the results of checks at the Community border inspection posts have shown that potential health risks with regard to the production and processing of crustaceans and cephalopods exists;Whereas all fresh crustaceans and cephalopods in fresh form should not be allowed pending a Community inspection on spot verifies the situation;Whereas the processed and frozen crustaceans and cephalopods products from India should therefore, upon presentation for importation at the Community border inspection posts, be sampled in order to demonstrate their wholesomeness;Whereas the measures provided for in this Decision are in conformity with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 This Decision shall apply to crustaceans and cephalopods, fresh, frozen or processed, originating in India.Article 2 1. Member States shall ban the imports of fresh crustaceans and cephalopods originating in India.2. Member States shall, in addition to point 1, ban the imports of crustaceans, in all forms, originating in the following establishment in India: Ocean Bounty Ltd. - plant code No 674.Article 3 Member States shall, using appropriate sampling plans and detection methods, subject each consignment of frozen or processed crustaceans and cephalopods originating in India to a microbiological test in order to ensure that the products concerned do not present a hazard to human health. This test must be carried out with a view to detect the presence of salmonellae and vibrio spp.Article 4 Member States shall not authorize the importation into their territory or the consignment to another Member State of the products referred to in Article 1 unless the results of the checks referred to in Article 3 confirm the absence of salmonellae and vibrio spp.Article 5 All expenditure incurred by the application of this Decision shall be chargeable to the consigner, the consignee or their agent.Article 6 This Decision is addressed to the Member States.Done at Brussels, 28 May 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 373, 31. 12. 1990, p. 1.(2) OJ No L 162, 1. 7. 1996, p. 1.